699 S.E.2d 376 (2010)
ALLIANCE CREDIT COUNSELING, INC.
v.
TRUMIAR.
No. A10A0506.
Court of Appeals of Georgia.
July 8, 2010.
Hatcher, Stubbs, Land, Hollis & Rothschild, William B. Hardegree, Buford, Jorge Vega, Columbus, J. Michael McGarity, Buford, for appellant.
Lewis, Stolz, Hurt, Frierson & Grayson, Irwin W. Stolz, Jr., James W. Hurt, Jr., Athens, for appellee.
SMITH, Presiding Judge.
Alliance Credit Counseling, Inc. ("Alliance") appeals from the trial court's order certifying a class action lawsuit filed by Kendra Trumiar on behalf of herself and other "Georgia residents from whom Alliance accepted fees and contributions on or after July 1, 2003 in an amount in excess of 7.5 percent of the amount paid monthly by the individual Class Plaintiffs to Alliance for distribution to Plaintiffs' individual creditors." Alliance asserts eight enumerations of error, including a claim that the trial court failed to make the required findings of fact and conclusions of law in its certification order.
OCGA § 9-11-23(f)(3) provides:
When deciding whether a requested class is to be certified, the court shall enter a written order addressing whether the factors required by this Code section for certification of a class have been met and specifying the findings of fact and conclusions of law on which the court has based its decision with regard to whether each such factor has been established. In so doing, the court may treat a factor as having been established if all parties to the action have so stipulated on the record.
While the trial court's order recites that specific factors for class certification exist, it does not specify "the findings of fact and conclusions of law on which the court has based its decision with regard to whether each such factor has been established." Id. "Because the trial court did not make the necessary findings of fact and conclusions of law, we have no basis to evaluate whether the trial court properly exercised its discretion in granting class certification." (Citations and footnote omitted.) Griffin Indus. v. Green, 280 Ga.App. 858, 860(1), 635 S.E.2d 231 (2006). We therefore vacate the trial court's order certifying the class and remand this case to the trial court to make the required findings of fact and conclusions of law. Id.
2. Based on our holding in Division 1, we need not address Alliance's seven remaining enumerations of error. Griffin Indus., supra 280 Ga.App. at 860(2), 635 S.E.2d 231.
*377 Judgment vacated and case remanded with direction.
MIKELL and ADAMS, JJ., concur.